Citation Nr: 1038862	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to service-connected chronic 
Lyme disease.

2.  Entitlement to service connection for metabolic syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 
1990 and from December 1995 to August 2005.  She received the 
Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in New York, New York.  In that 
decision, the RO denied entitlement to service connection for 
bilateral leg pain and metabolic syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

VA treatment and examination reports dated in November 2005 
reveal findings of bilateral leg pain.  Her service treatment 
records indicate that she was treated on numerous occasions for 
bilateral leg pain, weakness, and cramping during the period from 
June 2002 to May 2005.  Her April 2005 separation examination 
also revealed that her legs were abnormal and that she 
experienced bilateral leg pain.

A November 2006 VA treatment note indicates that the Veteran 
reported chronic pain in both legs and that examination revealed 
bilateral leg pains, "status post Lyme disease."  Service 
connection has been established for the residuals of Lyme 
disease.  Given this evidence and the low threshold for finding a 
possible association between a current disability and service, 
the evidence indicates that the Veteran may have a bilateral leg 
disability that may be associated with her service or her 
service-connected Lyme disease. 

As there is evidence of a current bilateral leg disability, in-
service leg symptoms, evidence as to continuity of 
symptomatology, and clinical evidence indicating the Veteran's 
current bilateral leg symptoms may be related to her service-
connected Lyme disease, VA's duty to obtain an examination as to 
the nature and etiology of any current bilateral leg disability 
is triggered.  Such an examination is needed to determine whether 
the Veteran has a current bilateral leg disability and to obtain 
medical opinions as to the relationship of any such disability to 
service or her service-connected Lyme disease.   

The Veteran's medical records, including a November 2005 
examination report from Endocrine Associates of Rockland, LLP 
(Endocrine)), reveal that she has been diagnosed as having 
metabolic syndrome.  Furthermore, her service treatment records 
indicate that in May 2005 she was diagnosed as having metabolic 
syndrome.

The Veteran was afforded a VA examination in November 2005 for 
metabolic syndrome.  Examination revealed that there were no 
thyroid related diseases, diabetes insipidus, Addison's disease, 
pluriglandular syndrome, or benign or malignant neoplasms.  A 
diagnosis of metabolic syndrome was provided.

The term "metabolic syndrome" is defined as "a combination 
including at least three of the following:  abdominal obesity, 
hypertriglyceridemia, low level of high-density lipoproteins, 
hypertension, and high fasting plasma glucose level." Dorland's 
Illustrated Medical Dictionary 1863 (31st ed. 2007).  

The term disability as used in the applicable service connection 
statutes refers to "impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, injury, 
or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  

Certain diagnoses, such as elevated triglycerides and obesity, 
are not, in and of themselves, considered disabilities for 
purposes of VA compensation.  See 61 Fed. Reg. 20440, 20445 (May 
7, 1996); See generally 38 C.F.R. Part 4 (VA Schedule for Rating 
Disabilities) (2009) (does not contemplate a separate disability 
rating for obesity).  In such cases, the evidence must show that 
a veteran has a current disability that is related to such 
diagnoses in order for service connection to be warranted.  

Given the definition of metabolic syndrome, it is unclear as to 
whether it is a "disease, injury, or defect" so as to 
constitute a disability.  Thus, a new VA examination is required 
in order to obtain an opinion as to whether the Veteran's 
currently diagnosed metabolic syndrome is a disability for VA 
compensation purposes.

If the Veteran's metabolic syndrome, in and of itself, is not a 
disability, it is also unclear as to whether she has any current 
disabilities related to the metabolic syndrome.  The November 
2005 examination report from Endocrine reveals that the Veteran 
was diagnosed as having metabolic syndrome manifested by 
hypertriglyceridemia, weight gain, elevated blood sugars, and 
elevated blood pressure.  The November 2005 VA examination report 
reveals that she reported a history of cardiovascular symptoms.  
Furthermore, a December 2006 VA treatment note indicates that she 
was diagnosed as having "pre-diabetes" and that her weight was 
greatly contributing to her "diabetes and [hypertension] 
issues."

There are no specific diagnoses of hypertension or diabetes in 
the Veteran's medical records, however given that the 
manifestations of her metabolic syndrome include 
hypertriglyceridemia and elevated blood pressure and that there 
is evidence of possible hypertension and diabetes, a new 
examination is also needed to determine the nature of all 
manifestations of her metabolic syndrome.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral leg 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
bilateral leg disability had its onset in 
service, is related to the Veteran's in-
service leg symptoms, or is otherwise the 
result of a disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current bilateral leg disability was either 
caused or aggravated (made worse) by the 
Veteran's service-connected Lyme disease.  
The examiner should quantify the amount of 
any aggravation, if possible. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report her symptoms and 
history; and such reports must be 
considered in formulating any opinions.  
The examiner should provide a rationale for 
rejecting any reports by the Veteran.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her current metabolic syndrome.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
Veteran's current metabolic syndrome is, in 
and of itself, a disease, injury, or 
defect.

If the current metabolic syndrome is a 
disease, injury, or defect, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
more) that the current metabolic syndrome 
had its onset in service or is the result 
of a disease or injury in service.  

The examiner should also report the nature 
and severity of all current manifestations 
of the Veteran's metabolic syndrome, 
especially any current hypertension or 
diabetes.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report her symptoms and 
history; and such reports must be 
considered in formulating any opinions.  
The examiner should provide a rationale for 
rejecting any reports by the Veteran.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the examination reports 
to ensure that they contain the information 
requested in this remand and are otherwise 
complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

